DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and added new claims 16-20 on 12/16/2021. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Examiner notes a revised rejection is presented to provide an alternative rejection in view of Nielsen, an additional best prior art reference.  

Applicant argues:
“Claim 1 recites, in the context of forming a three-dimensional object from build
material and a selectively deposited functional agent, "determining an amount of the
functional agent to be deposited on a given portion of build material in a given layer as a
function of a distance between the given portion and a surface of the three-dimensional
object." (Emphasis added). This technical feature of determining the amount of functional agent at a location based on, or as a function of, the distance between that location and the surface of the object is shared by all the claim groups and, as demonstrated in this current paper, appears to be a special technical feature.

This is not found persuasive because determining an amount of the functional agent to be deposited on a given portion of build material in a given layer as a function of distance between the given portion and a surface of the three-dimensional object' is not a common technical feature as this limitation is not recited in claim 14. Claim 14 recites "applying a scaling factor to functional agent deposit values associated with addressable areas within the print control data, the scaling factor being based on a distance in the z-axis between a given addressable area and a surface of the three-dimensional object." Examiner notes "functional agent deposit values" is a parameter of the functional agent and is not necessarily limited to the amount of the functional agent deposited as required by claims 1 and 9.
(Action, p. 2).

Assuming this were correct, this should have led to withdrawal of the Restriction as between Claim Groups 1 and 2, at least. The Action has conceded that claims 1 and 9 both share the indicated special technical features. Thus, claims 9-13 should have been rejoined and examined. Applicant requests that these claims now be rejoined.
Additionally, the Action misconstrues claim 14 in this analysis. Applying a scaling
factor can be done in conjunction with determining the amount of functional agent to deposit based on a distance to a surface of the object. (See claim 2).

Claim 14 recites "apply a scaling factor to functional agent deposit values associated with addressable areas within the print control data, the scaling factor being based on a distance in the z-axis between a given addressable area and a surface of the three dimensional object." (Emphasis added). Thus, claim 14 does include the same special technical feature as claims 1 and 9. Consequently, claims 14 and 15 should also be rejoined and examined. Applicant requests that these claims now be rejoined.” 


	Examiner respectfully disagrees. A group of inventions is considered linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature.  The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art. 
As previously presented in the Restriction Requirement, the claims presents the following inventions: 
 Group I, claims 1-8, drawn to a method of fabricating a three-dimensional object. 
Group II, claims 9-13, drawn to a three-dimensional printing system. 
Group III, claims 14 and 15, drawn to a non-transitory machine readable medium. 

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of depositing a functional agent upon layers of build material to produce a three-dimensional object, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nauka (PG-PUB 2016/0332374). 

Given that the expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, the special technical feature cannot be based on only Invention I and II. Therefore, the shared technical feature between only Invention I and II cannot be argued as the special technical feature, and a partial withdrawal of a restriction requirement cannot be justified. 

Claim 14 does not present limitations directed to determining an amount of the functional agent to be deposited on a given portion of build material in a given layer as a function of a distance between the given portion and a surface of the three-dimensional object. “Determining an amount of the functional agent to be deposited on a given portion of build material in a given layer as a function of a distance between the given portion and a surface of the three-dimensional object” is not a technical relationship shared by all of the inventions and, therefore, is not a special technical feature. 

Applicant argues:
“As highlighted above, claim 1 recites that at a given location or portion of a build material layer, the amount of functional agent deposited is determined based on the distance from that given portion to a surface of the object being fabricated, i.e., "determining an amount of the functional agent to be deposited on a given portion of build material in a given layer as a function of a distance between the given portion and a surface of the three-dimensional object."

For example, consider first and second portions of build material to be solidified, the first and second portions being at different locations and corresponding to different portions of a three-dimensional object to be fabricated. In this case, the print controller 130 instructs the print head 110 to print a first amount of the functional agent 115 upon the first portion of build material based on a first distance between the first portion and a surface of the three-dimensional object. The print controller 130 also instructs the print head 110 to print a second amount of the functional agent 115 upon the second portion of build material based on a second distance between the second portion and the surface of the three-dimensional object. In this case, the first
and second amounts differ based on different first and second distances. 
(Applicant's specification, paragraph 0028).



In contrast, Nauka has not been shown to teach or suggest this subject matter. As cited, Nauka describes that "smaller thermal gradients [ across a layer of build material] may result in lower mechanical stress on the build material." (Nauka, paragraph 0084). For this reason, "coalescing agent 404 may be delivered for heating in regions in which coalescence and solidification is not desired." (Nauka, paragraph 0087).

[0085] In some examples, coalescing agent 404 may also be delivered to raise temperatures, for example if there are any low temperature regions in the temperature distribution 500a, for example if the temperature is below the baseline temperature in region 502. The extra heating may be caused because the presence of coalescing agent 404 on the build material may cause the build material in regions having coalescing agent 404 to experience a greater heating in response to application of energy, such the application of energy provided at block 312. To achieve this effect, the amount and density of coalescing agent 404 to deliver may be controlled.

[0086] In some examples, extra coalescing agent 404 may be delivered for heating to portions of the build material which were already to receive coalescing agent 404 for coalescence and solidification. In such examples, the coalescing agent 404 may be delivered at a higher amount or density than if the delivery was solely for the purpose of coalescence [i.e. warming without solidification]. (Nauka, paragraphs 0085-0086, cited by the Action, p. 4).


However, there is nothing here, whatsoever, about "determining an amount of the functional agent to be deposited on a given portion of build material in a given layer as a function of a distance between the given portion and a surface of the three-dimensional object." (Claim 1) (emphasis added) .. The Action has not demonstrated, in Nauka, any suggestion that the amount of the functional agent is determined at a given portion based on distance to a surface of the object being generated.



Examiner respectfully disagrees: 
Nauka teaches a method of fabricating a three-dimensional object (Figure 3) comprising:
forming layers of build material [0019];
selectively depositing a functional agent upon the layers of build material based on data derived from a model of the three-dimensional object [0058]; and
selectively solidifying portions of build material within the layers in accordance with the selective deposit of the functional agent [0024]-[0025], [0043].  

Nauka selectively deposits functional agent on a given portion of a build material in a given layer based on the CAD model to produce the desired article [0057]-[0058]. Nauka teaches delivering coalescing agent at a higher amount or density for the purpose of coalescing, and delivering an amount or density of coalescing agent below a threshold amount of density needed to cause coalescing. In other words, Nauka teaches delivering less coalescing agent to a given portion if the given portion, or is a distance away from a surface of the three-dimensional object. Therefore, Nauka would inherently be determining the amount of functional agent to be deposited on a given portion of build material in a given layer as a function of distance between the given portion and a surface of the three-dimensional object. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites “less functional agent is applied to build materials having a smaller particle size.” There is insufficient antecedent basis for this limitation in the claim as claim 1 only recites a single build material. 
Claim 20 recites the limitation “each different type of build material.”  There is insufficient antecedent basis for this limitation in the claim as claim 1 only recites a single build material. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nauka (PG-PUB 2016/03332374). 
Regarding claim 1, Nauka teaches a method of fabricating a three-dimensional object (Figure 3) comprising:
forming layers of build material [0019];
selectively depositing a functional agent upon the layers of build material based on data derived from a model of the three-dimensional object [0058]; and
selectively solidifying portions of build material within the layers in accordance with the selective deposit of the functional agent [0024]-[0025], [0043].  
Nauka teaches a selective delivery of the coalescing agent is performed in a pattern on portions of a layer that are to become solid to form part of the three-dimensional object being generated [0061], [0076], and the coalescing agent is delivered below a threshold amount in regions in which coalescing is not desired (i.e., areas that are not part of the surface of a three-dimensional object) [0085]-[0087]. Therefore, Nauka teaches determining an amount of the functional agent to be deposited on a given portion of build material in a given layer as a function of a distance between the given portion and a surface of the three-dimensional object. 

Regarding claim 2, Nauka teaches the method as applied to claim 1, 
obtaining data derived from the model of the three-dimensional object [0057]-[0058]; and
processing the data to determine print control data for a plurality of z-axis slices (Figure 4a-4d), the print control data comprising instructions for the selective deposit of the functional agent [0057], [0062].
 Given Nauka teaches coalescing agent is selectively delivered in a respective pattern to solidify portions of the build layer to form a three-dimensional object [0076], [0085]-[0087] while other portions remain unsolidified through application of the coalescing agent applied below threshold (Figure 4a-4d and [0087]), Nauka inherently scales deposit values within the print control data as a function of a distance between a given portion of build material and a surface of the three-dimensional object.

Regarding claim 3, Nauka teaches the process as applied to claim 1, wherein:
the functional agent is a fusing agent [0017], [0024], 
selectively depositing the functional agent comprises: 
depositing fusing agent upon portions of a given layer of build material that
correspond to solid portions of the three-dimensional object [0017], [0025], [0061] [0076];
selectively solidifying portions of build material comprises:
applying energy to selectively fuse the portions of the given layer of build
material that receive fusing agent [0043]; and
determining the amount of the functional agent comprises:	
reducing an initial amount of fusing agent to be deposited, the initial amount
being determined based on the data derived from the model of the three-dimensional
object [0087].   

Regarding claim 4, Nauka teaches the method as applied to claim 1, wherein
the functional agent is a detailing agent [0017], [0029];
selectively solidifying portions of build material comprises:
applying energy to the given layer of build material, wherein a temperature of
the given layer is controlled by the detailing agent [0061], [0079]; and
determining the amount of the functional agent comprises reducing an initial amount of detailing agent to be deposited [0029], [0062], [0079], the initial amount being determined based on the data derived from the model of the three-dimensional object [0054], [0061], [0076].

	Regarding claim 5, Nauka teaches the method as applied to claim 1, wherein determining an amount of the functional agent comprises:
modulating an amount of a fusing agent and an amount of a detailing agent to be
deposited for a plurality of layers above the surface of the three-dimensional object [0029], [0054], [0062].

	Regarding claim 6 and 7, Nauka teaches the method as applied to claim 1, wherein the layers are formed in a build direction (Figure 4a-4d). Given Nauka teaches coalescing agent is selectively delivered in a respective pattern to solidify portions of the build layer to form a three-dimensional object [0076], [0085]-[0087] while other portions remain unsolidified (Figure 4a-4d and [0087]), Nauka inherently determines an amount of the functional agent to be deposited on a given portion of build material as a function of a distance within the build direction and layer plane between the given portion and a surface of the three-dimensional object [0076], [0085]-[0087].

	Regarding claim 8, Nauka teaches the process as applied to claim 1, wherein the function is dependent on a type of material being used [0060]-[0062].


Alternatively, claims 1, 2, 6, 7, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen (US 7,497,977). 

	Regarding claim 1, Nielsen teaches a method for fabricating a three-dimensional object, comprising: 
forming layers of build material (Col 3, Ln 27-33);
selectively depositing a functional agent upon the layers of build material based on data derived from a model of the three-dimensional object (Col 3, Ln 34-46); and
selectively solidifying portions of build material within the layers in accordance with the selective deposit of the functional agent (Col 3, Ln 52-67),
wherein the method comprises:
determining an amount of the functional agent to be deposited on a given portion of build material in a given layer as a function of a distance between the given portion and a surface of the three-dimensional object (Col 4, Ln 39-64).

Regarding claim 2, Nielsen teaches the method as applied to claim 1, comprising: 
obtaining data derived from the model of the three-dimensional object (Col 8, Ln 40-54); and
processing the data to determine print control data for a plurality of z-axis slices, the print control data comprising instructions for the selective deposit of the functional agent (Col 3, Ln 27-40 and Col 8, Ln 34-45);
wherein determining an amount of the functional agent to be deposited comprises:
scaling deposit values within the print control data as a function of a distance between a given portion of build material and a surface of the three-dimensional object (Col 4, Ln 39-64 and Col 6, Ln 12-18).


Regarding claim 6, Nielsen teaches the process as applied to claim 1, wherein the layers are formed in a build direction and determining an amount of the functional agent comprises: 
determining an amount of the functional agent to be deposited on a given portion of build material as a function of a distance within the build direction between the given portion and a surface of the three-dimensional object (Col 3, Ln 27-40; Col 8, Ln 34-45; Col 4, Ln 39-64 and Col 6, Ln 12-18).

Regarding claim 7, Nielsen teaches the process as applied to claim 6, 
wherein determining the amount of the functional agent comprises further comprises:
determining the amount of the functional agent to be deposited on a given portion of build material as a function of a distance within a layer plane between the given portion and a surface of the three-dimensional object (Col 4, Ln 55- Col 5, Ln 15).

Regarding claim 17, Nielsen teaches the process as applied to claim 1, wherein the distance is computed based on a number of voxels from a voxel of the given portion to a voxel at a surface of the object being fabricated (Col 3, Ln 9-17; Col 9, Ln 2-15).

Regarding claim 18, Nielsen teaches the process as applied to claim 1, further comprising reducing the amount of functional agent based on decreasing distance between the given portion and a lower surface of the object (Figure 5b, item 504) in a vertical direction (Figure 5b, items 502, 512, 510, 514, 516 and Col  6, Ln 55- Col 7, Ln 3).

Regarding claim 19, Nielsen teaches the process as applied to claim 1, further comprising increasing the amount of functional agent as a distance to a lateral surface of the object (Figure 5b item 502) being fabricated decreases (Figure 5b, items 512, 510, 514, 516 and Col  6, Ln 55- Col 7, Ln 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 is rejected under 35 U.S.C. 103 as being obvious over Nauka (PG-PUB 2016/03332374), as applied to claim 8,  in view of Miyanaji (“Equilibrium Saturation in Binder Jetting Additive Manufacturing Processes: Theoretical Model Vs. Experimental Observations, Solid Freeform Fabrication 2016: Proceedings of the 26th Annual International Solid Freeform Fabrication Symposium – An Additive Manufacturing Conference Reviewed Paper). 
Regarding claim 16, Nauka teaches the process as applied to claim 8. 
	Nauka does not teach less functional agent is applied to build materials having a smaller particle size. 
	Miyanaji teaches binder jetting process wherein geometry generation and integrity of the printed part in process strongly depends upon the interaction between the liquid binder and powder (Page 1945 and Figure 12).  Miyanaji  teaches once the binder droplets are placed on the selective regions, the liquid binder will migrate into the powder through pores located on the surface of the powder bed (so called imbibition) due to capillary attraction, and after imbibition is complete (i.e. after all the liquid binder permeates into porous medium), the drainage in which liquid binder migrates from the completely saturated region into the dry powder surrounding it, will begin to take place (Page 1945-1946). Miyanaji teaches the saturation level (the ratio of amount of liquid binder to the pore volume in the print material) in the equilibrium phase is of significant importance (Page 1945-1946). Miyanaji teaches the saturation level in this state (also called equilibrium saturation) plays an important role in dimensional accuracy, integrity, and strength of the printed parts (Page 1957). 

	Both Nauka and Miyanaji teach a binder jet printing process in which build material with different properties are used. One of ordinary skill in the art would have recognized the pore volume and, therefore, particle size are a result effective variable that influences the saturation level, which ultimately influences the dimensional accuracy, integrity, and strength of printed parts.  It would have been obvious to one of ordinary skill in the art to optimize the pore volume and particle size to allow for optimal saturation level and, thereby, obtaining the functional agent for use with different build materials and using less functional agent is applied to build materials having a smaller particle size. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being obvious over Nauka (PG-PUB 2016/03332374), as applied to claim 1, in view of Nielsen (US 7,497,977).
	Regarding claim 17, Nauka teaches the process as applied to claim 1.

Nauka does not explicitly teach the distance is computed based on a number of voxels from a voxel of the given portion to a voxel at a surface of the object being fabricated. 

Nielsen teaches a method for fabricating a three-dimensional object, comprising: 
forming layers of build material (Col 3, Ln 27-33);
selectively depositing a functional agent upon the layers of build material based on data derived from a model of the three-dimensional object (Col 3, Ln 34-46); and
selectively solidifying portions of build material within the layers in accordance with the selective deposit of the functional agent (Col 3, Ln 52-67),
wherein the method comprises:
determining an amount of the functional agent to be deposited on a given portion of build material in a given layer as a function of a distance between the given portion and a surface of the three-dimensional object (Col 4, Ln 39-64),
wherein the distance is computed based on a number of voxels from a voxel of the given portion to a voxel at a surface of the object being fabricated (Col 3, Ln 9-17; Col 9, Ln 2-15)
Nielsen teaches gradual, continuous reduction of ejected material to reduce terracing (Col 4, Ln 35-Col 5, Ln 15 and Col 2, Ln 47-56).

Both Nauka and Nielsen teaches a binder-jetting additive manufacturing process. It would have been obvious to one of ordinary skill in the art to substitute the printed article of Nauka with the printed article of Nielsen, a functionally equivalent printed article. One of ordinary skill in the art would have been motivated to improve the process of Nauka in view of Nielsen with a gradient variation of binder concentration 
applied to form a particular object layer to avoid terracing as taught by Nielsen. 

Regarding claim 18, Nauka teaches the process as applied to claim 1.

Nauka does not explicitly teach reducing the amount of functional agent based on decreasing distance between the given portion and a lower surface of the object in a vertical direction.  

Nielsen teaches a method for fabricating a three-dimensional object, comprising: 
forming layers of build material (Col 3, Ln 27-33);
selectively depositing a functional agent upon the layers of build material based on data derived from a model of the three-dimensional object (Col 3, Ln 34-46); and
selectively solidifying portions of build material within the layers in accordance with the selective deposit of the functional agent (Col 3, Ln 52-67),
wherein the method comprises:
determining an amount of the functional agent to be deposited on a given portion of build material in a given layer as a function of a distance between the given portion and a surface of the three-dimensional object (Col 4, Ln 39-64),

Nielsen teaches gradual, continuous reduction of ejected material  to reduce terracing (Col 4, Ln 35-Col 5, Ln 15 and Col 2, Ln 47-56). Nielsen  teaches comprising reducing the amount of functional agent based on decreasing distance between the given portion and a lower surface of the object (Figure 5b, item 504) in a vertical direction (Figure 5b, items 502, 512, 510, 514, 516 and Col  6, Ln 55- Col 7, Ln 3).

Both Nauka and Nielsen teaches a binder-jetting additive manufacturing process. It would have been obvious to one of ordinary skill in the art to substitute the printed article of Nauka with the printed article of Nielsen, a functionally equivalent printed article. One of ordinary skill in the art would have been motivated to improve the process of Nauka in view of Nielsen with a gradient variation of binder concentration 
applied to form a particular object layer to avoid terracing as taught by Nielsen. 

Regarding claim 19, Nauka teaches the process as applied to claim 1.

Nauka does not explicitly teach increasing the amount of functional agent as a distance to a lateral surface of the object being fabricated decreases. 

Nielsen teaches a method for fabricating a three-dimensional object, comprising: 
forming layers of build material (Col 3, Ln 27-33);
selectively depositing a functional agent upon the layers of build material based on data derived from a model of the three-dimensional object (Col 3, Ln 34-46); and
selectively solidifying portions of build material within the layers in accordance with the selective deposit of the functional agent (Col 3, Ln 52-67),
wherein the method comprises:
determining an amount of the functional agent to be deposited on a given portion of build material in a given layer as a function of a distance between the given portion and a surface of the three-dimensional object (Col 4, Ln 39-64),

Nielsen teaches gradual, continuous reduction of ejected material  to reduce terracing (Col 4, Ln 35-Col 5, Ln 15 and Col 2, Ln 47-56). Nielsen teaches increasing the amount of functional agent as a distance to a lateral surface of the object (Figure 5b item 502) being fabricated decreases (Figure 5b, items 512, 510, 514, 516 and Col  6, Ln 55- Col 7, Ln 3).

Both Nauka and Nielsen teaches a binder-jetting additive manufacturing process. It would have been obvious to one of ordinary skill in the art to substitute the printed article of Nauka with the printed article of Nielsen, a functionally equivalent printed article. One of ordinary skill in the art would have been motivated to improve the process of Nauka in view of Nielsen with a gradient variation of binder concentration 
applied to form a particular object layer to avoid terracing as taught by Nielsen. 

Alternatively, Claims 3-5, 8, and 20 are rejected under 35 U.S.C. 103 as being obvious over Nielsen (US 7,497,977) in view of Nauka (PG-PUB 2016/03332374). 
Regarding claim 3, Nielsen teaches the process as applied to claim 1, wherein the functional agent is a fusing agent (i.e., binder),
selectively depositing the functional agent comprises:
depositing fusing agent upon portions of a given layer of build material that correspond to solid portions of the three-dimensional object (Col 3, Ln 3-5 and Ln 19-31; Col 3, Ln 52-62)) 
selectively solidifying portions of build material (Col 3, Ln 52-57);
determining the amount of the functional agent comprises:
reducing an initial amount of fusing agent to be deposited (Figure 5 and Col 6, Ln 36- Col 7, Ln 12), the initial amount being determined based on the data derived from the model of the three-dimensional object (Col 8, Ln 34-45) .

Nielsen does not teach selectively solidifying portions of build material comprises: applying energy to selectively fuse the portions of the given layer of build material that receive fusing agent. 

Nauka teaches a method of fabricating a three-dimensional object (Figure 3) comprising:
selectively depositing a coalescing agent upon the layers of build material based on data derived from a model of the three-dimensional object [0058] and
selectively solidifying portions of build material within the layers in accordance with the selective deposit of the functional agent by applying energy to selectively fuse the portions of the given layer of build material that receive the coalescing agent [0024]-[0025], [0043],
wherein the coalescing agent provides bonding of the powder material when energy is applied (Figure 3 and [0062]). 

Both Nielsen and Nauka teach powder-based additive manufacturing by applying a binding agent. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed manner of selectively solidifying portions of the build material applied with the binder of Nielsen with a step of applying energy to selectively fuse the portions of the given layer of build material that receive fusing agent as taught by Nauka, a functionally equivalent step for selectively bond powder-based material to which a binding agent is applied. 

Regarding claim 4, Nielsen teaches the process as applied to claim 1, wherein the functional agent is a fusing agent (i.e., binder),
selectively depositing the functional agent comprises:
depositing fusing agent upon portions of a given layer of build material that correspond to solid portions of the three-dimensional object (Col 3, Ln 3-5 and Ln 19-31; Col 3, Ln 52-62)) 
selectively solidifying portions of build material (Col 3, Ln 52-57) 
determining the amount of the functional agent comprises:
reducing an initial amount of fusing agent to be deposited (Figure 5 and Col 6, Ln 36- Col 7, Ln 12), the initial amount being determined based on the data derived from the model of the three-dimensional object (Col 8, Ln 34-45) .

Nielsen does not teach the functional agent is a detailing agent (i.e., an agent that act to cool a portion of build material, Specification [0021]) and applying energy to the given layer of build material, wherein a temperature of the given layer is controlled by the detailing agent. 

Nauka teaches a powder-based additive manufacturing process, 
wherein both a coalescing agent and detailing agent area used as the functional agent [0017], [0029], [0034], [0041]; 
selectively solidifying portions of build material comprises:
applying energy to the given layer of build material, wherein a temperature of
the given layer is controlled by the detailing agent [0061], [0079]; and
determining the amount of the functional agent comprises reducing an initial amount of detailing agent to be deposited [0029], [0062], [0079], the initial amount being determined based on the data derived from the model of the three-dimensional object [0054], [0061], [0076].

Nauka teaches to help reduce the effects of lateral coalescence bleed when energy is applied in block, the cooling agent may be delivered in regions that are (1) high temperature, and (2) adjacent to where coalescing agent is delivered [0080]. Nauka teaches this may be used, for example, to improve the definition or accuracy of object edges or surfaces, and/or to reduce surface roughness; thus, the cooling agent may serve to reduce the degree of coalescence of a portion of build material on which the cooling agent has been delivered or has penetrated [0080].
	Furthermore, Nauka teaches an amount of and location of cooling agent may be selectively delivered to transition the temperature distribution, including adjacent where coalescing agent is delivered.

Both Nielsen and Nauka teach powder-based additive manufacturing by applying a binding agent. It would have been obvious to one of ordinary skill in the art to improve the process of Nielson with the detailing agent of Nauka for improving the definition or accuracy of object edges or surfaces, and/or to reduce surface roughness as taught by Nauka. One of ordinary skill in the art would have been motivated to determine the amount of the detailing agent based on the distribution of the binding agent of Nielsen in view of Nauka such as to improve accuracy of the print, thereby reducing an initial amount of detailing agent to be deposited in view of reduction in binding agent applied based on the data derived from the model of the three-dimensional object. One of ordinary skill in the art would have been motivated to applying energy as taught by Nauka. 

Regarding claim 5, Nielsen in view of Nauka teaches the process as applied to claim 4, wherein determining an amount of the functional agent comprises modulating an amount of a fusing agent and an amount of a detailing agent to be deposited for a plurality of layers above the three-dimensional object (Nauka, 0029], [0062], [0079], [0080]). 

Regarding claim 8, Nielsen teaches the process as applied to claim 1. 

Nielsen does not teach the function is dependent on a type of build material being used. 

Nauka teaches a binder jetting process, wherein an object processing system
may obtain data relating to characteristics of the additive manufacturing system, wherein such characteristics may include, for example, build material layer thickness, properties of the coalescing agent, properties of the cooling agent, properties of the build material, and properties of the energy source, properties of the heater, and properties of the temperature sensor [0060]-[0061].

Both Nielsen and Nauka teach a binder jetting process. It would have been obvious to one of ordinary skill in the art to substitute the processing system of Nielsen utilizing a single build material of Nielsen with a processing system that allows for different build materials as taught by Nauka, a functionally equivalent binder jetting process. One of ordinary skill in the art would have been motivated to obtain data for the additive manufacturing system considering the properties of the build material (i.e., type of build material being used). 


Regarding claim 20, Nielsen teaches the process as applied to claim 1, further comprising series of scaling factors defined for a build material  (Col 3, Ln 34-67). 

Nielsen does not teach the amount of the functional agent is determined based on a series of scaling factors defined for each different type of build material. 

Nauka teaches a binder jetting process, wherein an object processing system
may obtain data relating to characteristics of the additive manufacturing system, wherein such characteristics may include, for example, build material layer thickness, properties of the coalescing agent, properties of the cooling agent, properties of the build material, and properties of the energy source, properties of the heater, and properties of the temperature sensor [0060]-[0061].

Both Nielsen and Nauka teach a binder jetting process. It would have been obvious to one of ordinary skill in the art to substitute the processing system of Nielsen utilizing a single build material of Nielsen with a processing system that allows for different build materials as taught by Nauka, a functionally equivalent binder jetting processing system. One of ordinary skill in the art would have been motivated to obtain data for the additive manufacturing system considering the properties of the build material as taught by Nauka thereby determining a series of scaling factors defined for different type of build material. 


Alternatively, claim 16 is rejected under 35 U.S.C. 103 as being obvious over Nielsen (US 7,497,977) in view of Nauka (PG-PUB 2016/03332374), as applied to claim 8, Miyanaji (“Equilibrium Saturation in Binder Jetting Additive Manufacturing Processes: Theoretical Model Vs. Experimental Observations, Solid Freeform Fabrication 2016: Proceedings of the 26th Annual International Solid Freeform Fabrication Symposium – An Additive Manufacturing Conference Reviewed Paper). 
Regarding claim 16, Nielsen in view of Nauka teaches the process as applied to claim 8. 
	Nielsen in view of Nauka does not teach less functional agent is applied to build materials having a smaller particle size. 
	Miyanaji teaches binder jetting process wherein geometry generation and integrity of the printed part in process strongly depends upon the interaction between the liquid binder and powder (Page 1945 and Figure 12).  Miyanaji  teaches once the binder droplets are placed on the selective regions, the liquid binder will migrate into the powder through pores located on the surface of the powder bed (so called imbibition) due to capillary attraction, and after imbibition is complete (i.e. after all the liquid binder permeates into porous medium), the drainage in which liquid binder migrates from the completely saturated region into the dry powder surrounding it, will begin to take place (Page 1945-1946). Miyanaji teaches the saturation level (the ratio of amount of liquid binder to the pore volume in the print material) in the equilibrium phase is of significant importance (Page 1945-1946). Miyanaji teaches the saturation level in this state (also called equilibrium saturation) plays an important role in dimensional accuracy, integrity, and strength of the printed parts (Page 1957). 

	Both Nielsen in view of Nauka and Miyanaji teach a binder jet printing process in which build material with different properties are used. One of ordinary skill in the art would have recognized the pore volume and, therefore, particle size are a result effective variable that influences the saturation level, which ultimately influences the dimensional accuracy, integrity, and strength of printed parts.  It would have been obvious to one of ordinary skill in the art to optimize the pore volume and particle size to allow for optimal saturation level and, thereby, obtaining the functional agent for use with different build materials and using less functional agent is applied to build materials having a smaller particle size. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANA C PAGE/           Examiner, Art Unit 1745